DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application, filed June 19, 2018, is a 35 USC 371 National Stage filing of international application PCT/2016/067775, filed December 20, 2016.

Information Disclosure Statement
The information disclosure statements (IDS) dated June 19, 2018, August 20, 2019, February 19, 2020 and February 9, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and signed copies of the 1449 forms are attached.

Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-6 and 8-13, drawn to methods of disease treatment comprising administration of the compound of formula I, in the reply filed February 9, 2021 is acknowledged.

Status of Claims
Currently, claims 1-13 are pending in the instant application.  Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-6 and 8-13 read on an elected invention and are therefore under consideration in the instant application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Rejection:
Claims 1-6 and 8-13 are rejected under 35 U.S.C 102(a)(1) as being unpatentable over the publication: Li et al., Journal of Biological Chemistry, 2016, Vol. 291, No. 8, pp. 4079-4090.
As a preliminary matter, Sausa was published on 19 February 2016, which is prior to the applicant’s earliest effective filing date of December 20, 2016. Therefore, Sausa is qualified as prior art under Section 102(a)(1).
Sausa teaches the compound cepharanthine, when administered to mice expressing human DRB1-Arg74, was able to effectively block T-cell activation by thyroglobulin peptides in mice induced with autoimmune thyroiditis (see Abstract). The disclosed compound has the structure 
    PNG
    media_image1.png
    217
    208
    media_image1.png
    Greyscale
, and reads on the claimed formula where R1 and R2 together are –CH2- , and each of R3-R6 is methyl. The disclosed administration reads on the claimed method of treating an autoimmune thyroid disease.  Further, the reference also specifically teaches Hashimoto disease and Graves disease in its disclosure that thyroglobulin confers significant risk for developing both GD and HT (See Discussion, second paragraph).
Therefore, the teachings as set forth by Li et al. as presented above, read upon the scope and renders the instant claims 1-6 and 8-13 unpatentable.
Applicant may rely on the exception under 35 U.S.C. 102(b)(1)(A) to overcome this rejection under 35 U.S.C. 102(a)(1) by a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35 U.S.C. 102(a)(1).


Conclusion













No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.